Citation Nr: 0823370	
Decision Date: 07/15/08    Archive Date: 07/23/08

DOCKET NO.  04-33 704	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to service connection for left knee disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. N. Moats, Associate Counsel


INTRODUCTION

The veteran reportedly served on active duty in the United 
States Marine Corps from June 1974 to August 1974, in the 
United States Army National Guard from May 1978 to October 
1979, and has an additional seven months and twenty three 
days of active service.
 
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2003 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  A Board hearing was held in September 2005.  The Board 
previously remanded this issue in March 2006. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In a May 2008 letter, the veteran was informed that the 
Veterans Law Judge who conducted the September 2005 video 
conference hearing was no longer employed by the Board, and 
was asked whether he wished to exercise his right to testify 
at a new hearing before another Veterans Law Judge.  See 38 
U.S.C.A. § 7107(c); 38 C.F.R. § 20.707 (2007).  In a response 
received by the Board in June 2008, the veteran indicated 
that he wished to testify at a new videoconference hearing at 
the RO before a Veterans Law Judge.  

To ensure that full compliance with due process requirements 
have been met, the case is hereby REMANDED for the following 
actions:

The RO should schedule the veteran for a 
Board video conference hearing.  Once the 
hearing is conducted, or in the event the 
veteran cancels his hearing request or 
otherwise fails to report, the case 
should be returned to the Board. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




